DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a cable suspension system for a light assembly comprising: (a)    a wedge pin; wherein said wedge pin consists of an upper leading taper section transitioning to a cylindrical body region transitioning to a tapered plug region transitioning to a lower bottom region; wherein said wedge pin has a center axis of rotation passing through a midpoint coincident to both said upper leading taper section and said lower bottom region, and extending along the length of said wedge pin; wherein said center axis coincides with a path of insertion of said wedge pin into a collar assembly; wherein said tapered plug region is in the form of a cone with a first diameter equal to the diameter of said cylindrical body region at the junction between said tapered plug region and said cylindrical body region, and a second diameter at a distal end of said tapered plug region larger than said first diameter; (b)    a collar assembly; wherein said collar assembly consists of a collar portion attached to a collar yoke portion; wherein said collar portion is hollow with an upper cylindrical bore capable of accommodating one or plurality of electrical cables; wherein said electrical cables optionally have one or a plurality of wire conductors; wherein said collar yoke portion has a tapered conical bore capable of receiving accommodating said one or plurality of electrical cables and said wedge pin; wherein said wedge pin secures said one or plurality of electrical cables within said collar assembly when inserted therein; and (c) optionally, a light assembly; wherein said light assembly connects to said collar yoke portion of said collar assembly.
Regarding claims 2-20, claims 2-20 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879